Citation Nr: 1507734	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-24 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 31, 2012, at the Ocala Regional Medical Center.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 determination issued by the Department of Veterans Affairs North Florida/South Georgia Veterans Health System.

In January 2015, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files, aside from the transcript from the January 2015 hearing, a copy of which has been physically added to the claims file, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Service connection is not in effect for any disability. 

2.  The Veteran received treatment for abdominal pain with constipation and nausea at the Ocala Regional Medical Center on October 31, 2012.  

3.  The services provided at the Ocala Regional Medical Center on October 31, 2012, were not authorized in advance by VA.

4.  The Veteran's symptoms at the time she presented at the Ocala Regional Medical Center on October 31, 2012, were not such that a prudent layperson would have reasonably viewed them as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for the treatment in question.  

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided at the Ocala Regional Medical Center on October 31, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1000-17.1002 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits. 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17. 
38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38. 38 C.F.R. § 17.132.

A November 2012 letter explained to the Veteran the criteria for the benefits sought and the basis for the denial of the claim, and also notified her of her appellate rights.  A June 2013 letter advised the Veteran of the criteria necessary to substantiate her claim and afforded her the opportunity to present information and evidence in support of her claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, the June 2013 statement of the case, and other information of record, document that a VA physician participated in the denial of the claim and, as the issue otherwise involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Veteran was provided an opportunity to set forth her contentions before the undersigned at the aforementioned January 2015 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the January 2015 hearing, the undersigned noted the issue on appeal, and explained the requirements for the benefits sought.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As indicated above, the record is sufficient to adjudicate the claim, and there is nothing that suggests the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claim based on the current record.

Legal Criteria/Analysis

A.  Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA. 
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The record does not reflect, nor is it claimed, that the Veteran received prior authorization from VA for the treatment she received on October 31, 2012, at the Ocala Regional Medical Center, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  

In short, given the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received on October 31, 2012, at the Ocala Regional Medical Center.

B.  Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act:  (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied. 

As determined above, authorization for the treatment in question was not obtained in advance, or within 72 hours of either episode of treatment.   See 38 C.F.R. 
§ 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  As such, because service connection has not been granted for any disability and the Veteran is not participating in a rehabilitation program, she is not eligible for reimbursement of the medical expenses in question under 38 U.S.C.A. § 1728. 

As indicated, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002. 

Again, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1725, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provisions must be met). 

The claim in this case has been denied because it has been determined that a medical emergency was not present and that VA facilities were feasible to provide the treatment in question.  As such, to warrant reimbursement under 38 U.S.C.A. §§ 1725, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney, supra.   

The evidence in this case does not reflect that the treatment in question was for an emergent condition or that VA facilities were not feasibly available to provide such treatment.  In this regard, the reports from the October 31, 2012, treatment at the Ocala Regional Medical Center reflect that when the Veteran reported to this facility, she described a three-week history of intermittent abdominal pain with constipation and nausea.  On the day of the treatment of question, the Veteran reported such problems moving her bowels that she became light headed and felt like she might "pass out."  Based upon this information, it is clear that the symptoms were not acute in nature and that the Veteran had experienced them for a three-week period before she went to the emergency room.  Following a complete physical examination and laboratory studies, both of which were negative, the impression was that there was no acute disease and the Veteran was suffering from constipation.  There is otherwise no indication in this report, or any other clinical report of record, that the Veteran's condition was acute at the time in question.  

In short, and while the Board is sympathetic to the transportation problems referenced by the Veteran in written argument and sworn testimony to the undersigned, and her testimony as to her belief that her condition necessitated immediate treatment on October 31, 2012 at the closest medical facility to her, it is clear that the treatment in question was not emergent and that VA facilities were feasibly available for this treatment in question.  The undersigned emphasizes in this regard that no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with the treatment provided on October 31, 2012, at the Ocala Regional Medical Center under either 
38 U.S.C.A. § 1728 or § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on October 31, 2012, at the Ocala Regional Medical Center is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


